DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 23 April 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 23 April 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US-20100044227-A1).
	Claims 1 and 2: Kim discloses a device for separating metallic and semiconducting SWCNTs comprising a dispersion liquid held in a channel container (thus reading on the tank limitation), an upper electrode, a lower electrode, an analyzer unit and a controller unit (abs, Figs 2-4 with accompanying text). In particular, the analyzer and controller units are configured to evaluate the degree of separation of the metallic and semiconducting CNTS via absorption or Raman spectroscopy and collect the separated SWNCTs once a target enrichment/separation is reached (Figs 2-4 with accompanying text and ¶31, 47-53) – thus meeting the evaluation and determination unit.
	Claims 3-6: Kim discloses an electrophoresis process of separating metallic and semiconducting SWCNTs by applying a direct current onto a dispersion of SWCNTs and collecting the spatially separated SWCNTs (abs, Figs 2-4 with accompanying text).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara (WO-2011102322-A1, a machine translation is provided and referenced from hereon) in view of Kim.
The disclosure(s) of Kim is relied upon as set forth above.
Claims 1-6: Ihara discloses a process of separating metallic and semiconducting SWCNTs comprising employing a device with a dispersion liquid held in a tank, an upper electrode and lower electrode connected to a DC power supply (abs, Figs 1-3 with accompanying text). Further, Ihara discloses collecting samples throughout the process, evaluating the degree of separation via absorption or Raman spectroscopy, determining the degree of separation and collecting the separated SWCNTs (pp 4-7). The Ihara reference discloses the claimed invention but does not explicitly disclose the feature of automating the evaluation and determination features.  In an analogous art, the Kim reference discloses that automating the evaluation and determination features is well known in the art (see above).  One of ordinary skill in the art would have recognized that applying the known technique of Kim to the teachings of Ihara would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of enhanced productivity and efficiency.
 	Claim 7: Ihara and Kim disclose the claimed non-ionic surfactant (Ihara: pp 3, 6 and examples).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764